Citation Nr: 0937522	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  04-41 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from August 1991 to February 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2003 and September 2003 rating 
decisions in which the Wichita, Kansas, Regional Office (RO) 
of the Department of Veterans Affairs (VA), in pertinent 
part, denied the Veteran's claims of entitlement to TDIU 
compensation and service connection for PTSD, respectively.

This case was previously before the Board in June 2007 when 
it was remanded for additional development and due process 
considerations.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status since 2004, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claims.

The Veteran seeks service connection for PTSD, alleging that 
he currently suffers from PTSD as a result of witnessing a 
fellow soldier being pulled from a vehicle and beaten to 
death in December 1994 in a refugee riot.  His service 
personnel records indicate that he was stationed in Panama in 
December 1994, and the appellant has submitted research 
chronicling the Cuban refugee riot that took place at that 
time.  While the appellant's research indicates that the riot 
took place and that military personnel were injured, no 
reference was made to any United States Army personnel being 
killed during the riot.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).  

The United States Court of Appeals for Veterans Claims held 
in Stegall v. West, 11 Vet. App. 268, 271 (1998), that "a 
remand by ... the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  We further hold that a remand by ... the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand."  In reviewing the evidentiary development performed 
following the June 2007 remand, the Board has determined that 
the AMC has run afoul of the holding in Stegall.  


Specifically, the Board requested that all reasonable 
attempts must be made to verify the Veteran's alleged 
stressful experience while in service.  The AMC requested 
morning reports from the National Personnel Records Center, 
which indicated that morning reports were not created after 
1974.  No further effort was made to verify the Veteran's 
alleged stressor.  As the Board's remand directive has not 
been properly accomplished, the Veteran's claim of 
entitlement to service connection for PTSD must be returned 
to the AMC for proper development.

Since the award of service connection for PTSD could impact 
the Veteran's claim for individual unemployability now on 
appeal, the two issues are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. 
Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. 
App. 11, (1998).  As such, following the appropriate 
development and readjudication of the Veteran's PTSD claim, 
VA should readjudicate the Veteran's claim of entitlement to 
TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the 
appropriate agency (to include the 
Department of the Army), verification 
from the 154th Signal Company whether 
any military personnel were killed 
during the December 1994 refugee riots 
at Fort Clayton in Panama.

2.  If the Veteran's alleged stressor 
is corroborated, he should be scheduled 
for a VA PTSD examination.  The VA 
examiner should review the Veteran's 
claims file and a copy of this REMAND 
in conjunction with the examination and 
state this has been accomplished in the 
examination report.  The VA examiner 
must then state whether the Veteran 
currently meets the diagnostic criteria 
for PTSD, in compliance with the DSM-
IV.  If so, the VA examiner should 
state whether it is at least as likely 
as not that the diagnosed PTSD is the 
result of the Veteran's confirmed 
stressor.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Thereafter, the AMC/RO should review 
the claims fie to ensure that the 
foregoing requested development has been 
completed.  If not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


